DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchand et al (WO 2012/146665).
As per claim 1, Marchand et al discloses a brake disc (10) for a railway vehicle, the brake disc comprising: 

a circumferential rib (25) provided between each pair of radial fins that are adjacent among the plurality of radial fins, and having a shape extending in a circumferential direction of the disc plate portion, along a radius that does not vary (25, Fig. 6), wherein: 
a flow path for air (Fig. 7; Page 12, lines 14-17) that runs from an inner circumferential side to an outer circumferential side of the disc plate portion is formed between the pair of radial fins (Fig. 7; Page 12, lines 14-17) in a state in which the disc plate portion is fastened to a wheel (2) of the railway vehicle (Abstract), and the flow path for air (Fig. 7; Page 12, lines 14-17) is narrowed by the circumferential rib (25); and 
a gradual slope (25, Fig. 6, 7) for suppressing fluctuations in an airflow that passes between the pair of radial fins is provided on the circumferential rib on a side face along the radial direction of the disc plate portion. 
As per claim 2, Marchand et al discloses the brake disc for a railway vehicle according to claim 1, wherein the gradual slope is provided on one side face of the circumferential rib that faces the inner circumferential side along the radial direction of the disc plate portion (25, Fig. 6, 7), or is provided on both side faces of the 
As per claim 5, Marchand et al discloses the brake disc for a railway vehicle according to claim 1, wherein the circumferential rib connects the pair of radial fins (25, 22), and having a flow path for air between the wheel and the circumferential rib (25, Fig. 3, 7).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657